EXHIBIT SILVER STAR CAPITAL HOLDINGS, INC. CODE OF ETHICS Explanatory Note Section 406 of the US Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley"), and the rules issued by the US Securities and Exchange Commission ("SEC") thereunder, require an SEC reporting company to disclose whether or not it has adopted a written code of ethics applicable to the company's senior financial officers, including the company's principal executive officer. This Code of Ethics (the "Code") has been adopted by Silver Star Capital Holdings, Inc. (the “Company") in accordance with these provisions. Furthermore the Company is required to disclose whether, during the financial year being reported, it has amended the Code or granted a waiver from any provision of the Code. It is not the Company's intention to grant or permit waivers from the requirements of this Code. This explanatory note is not part of the Code. 1. Introduction The Board of Directors of Silver Star Capital Holdings, Inc. has adopted this code of ethics (the "Code"), which is applicable to all its Relevant Officers (as defined in paragraph 2 below), to promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest; promote the full, fair, accurate, timely, and understandable disclosure of the Company's financial results in accordance with applicable disclosure standards, including, where appropriate, standards of materiality; promote compliance with applicable governmental laws, rules, and regulations; deter wrongdoing; and require prompt internal reporting of breaches of, and accountability for adherence to, the Code. The Code may be amended only by resolution of the Board of Directors of Silver Star Capital Holdings, Inc.In the Code, "Company" means, in appropriate context, either Silver Star Capital Holdings, Inc. or any direct or indirect subsidiary of Silver Star Capital Holdings, Inc. 2. Relevant Officers The Code is applicable to the Company’s: • Chief Executive Officer, • President, • Chief Financial Officer, • Controller, and • All such persons with respect to the subsidiaries the Company. For the purposes of the Code, employees from time to time holding any of the above positions shall be a “Relevant Officer.” 3. Honest and Ethical Conduct Each Relevant Officer owes a duty to the Company to act with integrity. Integrity requires, among other things, being honest and candid. Deceit, dishonesty, and subordination of principle are inconsistent with integrity. Service to the Company should never be subordinated to personal gain and advantage. Specifically, each Relevant Officer must: • act with integrity, including being honest and candid while still maintaining the confidentiality of Company information where required or in the Company's interests; • observe, fully, applicable governmental laws, rules, and regulations; • comply with the requirements of applicable accounting and auditing standards and Company policies in the maintenance of a high standard of accuracy and completeness in the Company's financial records; • adhere to a high standard of business ethics and not seek competitive advantage through unlawful or unethical business practices; and • avoid conflicts of interest wherever possible. Anything that would be a conflict for a Relevant Officer will also be a conflict if it is related to a member of his or her family or a close relative. Examples of conflict of interest situations, if material, include the following: • any significant ownership interest in any supplier or advertiser; • any consulting or employment relationship with any customer, supplier, or competitor; • any outside business activity that detracts from an individual's ability to devote appropriate time and attention to his or her responsibilities with the Company; • the receipt of any money, non-nominal gifts or excessive entertainment from any company with which the Company has current or prospective business dealings; • being in the position of supervising, reviewing, or having any influence on the job evaluation, pay, or benefit of any close relative; and • selling anything to the Company or buying anything from the Company, except on the same terms and conditions as comparable officers or directors are permitted to so purchase or sell. 4. Disclosure The Company strives to ensure that the contents of and the disclosures in the reports and documents that the Company files with the Securities and Exchange Commission (the "SEC") and other public communications shall be full, fair, accurate, timely, and understandable in accordance with applicable disclosure standards, including standards of materiality, where appropriate. Each Relevant Officer must: • not knowingly misrepresent, or cause others to misrepresent, facts about the Company to others, whether within or outside the Company, including to the Company's independent auditors, governmental regulators, self-regulating organizations, and other governmental officials, as appropriate and • in relation to his or her area of responsibility, properly review and critically analyze proposed disclosure for accuracy and completeness. In addition, the Principal Executive Officer, the Chief Financial Officer, the Treasurer, the Controller, and the Director of Financial Reporting must familiarize himself or herself with the disclosure requirements applicable to the Company as well as the business and financial operations of the Company. 5. Compliance It is the Company's policy to comply with all applicable governmental laws, rules, and regulations. It is the personal responsibility of each Relevant Officer to, and each Relevant Officer must, adhere to the standards and restrictions imposed by those laws, rules, and regulations, including those relating to accounting and auditing matters. 6. Reporting and Accountability The Board’s Liaison to the Company’s auditors (the “Liaison”) is responsible for applying this Code to specific situations in which questions are presented to him or her and has the authority to interpret this Code in any particular situation. Any Relevant Officer who becomes aware of any existing or potential breach of this Code is required to notify the Principal Executive Officer promptly. Failure to do so is itself a breach of this Code. Specifically, each Relevant Officer must: • notify the Principal Executive Officer promptly of any existing or potential violation of this Code and • not retaliate against any employee or Relevant Officer for reports of potential violations that are made in good faith. The Liaison shall take all action he or she considers appropriate to investigate any breaches reported. If a breach has occurred, the Company will take such disciplinary or preventive action as the Board of Directors deems appropriate, after consultation with the Liaison. Specifically, the Company will follow the following procedures in investigating and enforcing this Code and in reporting on the Code: • breaches and potential breaches will be reported to the Liaison; • the Liaison will take all appropriate action to investigate any breaches reported; • if the Liaison determines that a breach has occurred, it will inform the Board of Directors; and • upon being notified that a breach has occurred, the Board will take or authorize such disciplinary or preventive action as it deems appropriate, after consultation with the Liaison, up to and including dismissal or, in the event of criminal or other serious violations of law, notification of the SEC or other appropriate law enforcement authorities. Any changes to or waivers of this Code will be disclosed in the Company's annual report on Form 10-K. 7. Waivers Any waiver (defined below) or an implicit waiver (defined below) from a provision of this Code is required to be disclosed in the Company's Annual Report on Form 10-K or a Report on Form 8-K with the SEC. A waiver is defined by SEC rules as a material departure from a provision of the Code and an implicit waiver means failure to take action within a reasonable period of time regarding a material departure from a provision of the Code that has been made known to an executive officer of the Company. Relevant Officers should note that it is not the Company's intention to grant or to permit waivers from the requirements of this Code. Relevant Officers should note that the Company expects full compliance with this Code. 8. Enquiries All enquiries in relation to this Code or its applicability to particular people or situations should be addressed to the Chief Financial Officer.
